People v Glover (2019 NY Slip Op 07734)





People v Glover


2019 NY Slip Op 07734


Decided on October 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2019

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Webber, Oing, JJ.


10223 4189/14

[*1] The People of the State of New York, Respondent,
vChristopher Glover, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Richard Joselson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diana Wang of counsel), for respondent.

Judgment, Supreme Court, New York County (Marcy L. Kahn, J. at hearings; Ann M. Donnelly, J. at jury trial and sentencing), rendered July 30, 2015, convicting defendant of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The evidence of defendant's guilt was so overwhelming, independent of the stolen property recovered from defendant's bag, that we find it unnecessary to determine whether the hearing court correctly found that defendant lacked standing to challenge the search of the bag. Any error in the court's ruling was harmless (see People v Crimmins , 36 NY2d 230 [1975]) because the stolen property added little or nothing to the People's overwhelming case, and had no bearing on any issue contested at trial.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 29, 2019
CLERK